Citation Nr: 1410018	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-28 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for bacterial meningeal disease, for accrued purposes, as secondary to service-connected diabetes mellitus type II.

2. Entitlement to service connection for pulmonary pathogenic disease, for accrued purposes, as secondary to service-connected diabetes mellitus type II.

3.  Entitlement to service connection for bladder and bowel incontinence, for accrued purposes, as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers

ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1969.  He died in March 2008.  The Appellant is his surviving spouse.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2007 and July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

During the pendency of this appeal, the RO, in an October 2010 rating decision, granted service connection for cause of the Veteran's death.  Therefore, the Appellant has been granted a complete grant of the benefits sought with respect to the cause of death claim and it is no longer before the board on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The issue of entitlement to service connection for bladder and bowel incontinence as secondary to service-connected diabetes mellitus type II is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Based on the evidence of record at the time of the Veteran's death in March 2008, bacterial meningeal disease was not incurred during active military service or related to any incident of active military service, was not manifest to a compensable degree in the year after service, and was not secondary to the Veteran's service-connected diabetes mellitus type II.

2. Based on the evidence of record at the time of the Veteran's death in March 2008, pulmonary pathogenic disease was not incurred during active military service or related to any incident of active military service, was not manifest to a compensable degree in the year after service, and was not secondary to the Veteran's service-connected diabetes mellitus type II.


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for bacterial meningeal disease, for accrued benefits purposes, are not met. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2013).

2. The criteria for a grant of service connection for pulmonary pathogenic disease, for accrued benefits purposes, are not met. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 
However, in accrued benefits claims, the Board observes that further development of the appellant's claim is not necessary.  The outcome of a claim for accrued benefits hinges on the application of the law to evidence which was in the file at the time of the Veteran's death.  As no additional evidence may be added to the file in regards to this issue, no evidentiary development is necessary for the claim decided herein.  Thus, no discussion of whether VA has fulfilled its duty to assist the Appellant with respect to this claim is necessary.

Accrued benefits are defined as periodic monetary benefits (other than insurance and servicemen's indemnity) under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death and due and unpaid.  38 U.S.C.A. § 5121(a) (West 2002); see The Veterans Benefits Act of 2003, § 104, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  Accrued benefits include those a veteran was entitled to at the time of death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C.A. § 5121(a) (West 2002); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a) (2013).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4) (2013); Hayes v. Brown, 4 Vet. App. 353 (1993).

The record establishes that the Appellant is the Veteran's surviving spouse.  The Veteran died in March 2008, and the Appellant filed her claim for accrued benefits in April 2008. Thus, the Appellant has met the threshold criteria for entitlement to payment of accrued benefits.  See 38 C.F.R. § 3.1000 (2013).

II. Service connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2013).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d) (2013). 

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d) (2013). 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).  Under section 3.303(b) (2013), an alternative method of establishing the second and/or third Davidson element is through a demonstration of continuity of symptomatology. See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (noting that lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In this case, in August 2007, the Veteran filed claims for both entitlement to service connection for bacterial meningeal disease, as secondary to his service-connected diabetes mellitus type II, and entitlement to service connection for and pathogenic disease, as secondary to his service-connected diabetes mellitus type II.

In June 2007, the Veteran was brought to the VAMC Memphis emergency room because of rashes on his face, and a high temperature.  It was unclear on his arrival if he had meningitis or pneumonia.  A lumbar puncture was performed on the Veteran to rule out meningitis, but was unsuccessful and the results were inconclusive.  The doctor treating the Veteran, E.W., stated that "[the Veteran] is clinically/biochemically improving, but I am not certain what we're treating.  Cx unrevealing, and admission exam was not totally convincing for meningitis."  The Veteran was treated from June 7, 2007 to June 18, 2007 with antibiotics, but a diagnosis of either meningitis or pneumonia was never confirmed.

Direct Service Connection

Giving the Veteran the benefit of the doubt, from June 7, 2007 to June 18, 2007, he had meningitis and/or pneumonia.  This fulfills the first threshold element for service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).

The Veteran does not meet the second threshold element for service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  The Veteran's STRs showed no history of complaints, treatment, or diagnosis of meningitis or pneumonia during service.  On his November 1965 Report of Medical Examination, the examiner listed the Veteran's health as "normal."  On his November 1965 Report of Medical History, the Veteran stated that his health was "good."  There was no mention on either examination report of meningitis or pneumonia.  Subsequently, on the Veteran's March 1969 Report of Medical Examination for release from active duty, his health was listed as "normal," and no mention of meningitis or pneumonia was noted.

Because the Veteran showed no history of complaints, treatment, or diagnosis of either meningitis or pneumonia during service, he does not meet the second threshold element for service connection.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).

As such, the Veteran cannot meet the third threshold element for service connection, a nexus between the claimed in-service disease and the present disability.  Id.

Secondary Service Connection

Giving the Veteran the benefit of the doubt, from June 7, 2007 to June 18, 2007, he had meningitis and/or pneumonia.  38 C.F.R. § 3.102 (West 2013).  This fulfills the first element for service connection on a secondary basis.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Even if the Veteran was diagnosed with meningitis and/or pneumonia, his medical records and treatment notes are negative for it being either proximately caused by, or proximately aggravated by, his diabetes mellitus type II.  Id.  As such, the Veteran cannot meet the second threshold element for secondary service connection.  Id.

The Board concludes that the preponderance of the evidence is against granting service connection, on either a direct or secondary basis, for either bacterial meningeal disease for accrued purposes as secondary to service-connected disability of diabetes mellitus type II, or pulmonary pathogenic disease of accrued purposes as secondary to service-connected disability of diabetes mellitus type II.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bacterial meningeal disease for accrued purposes, to include as secondary to service-connected disability of diabetes mellitus type II, is denied.

Entitlement to service connection for pulmonary pathogenic disease for accrued purposes, to include as secondary to service-connected disability of diabetes mellitus type II, is denied.


REMAND

During the Veteran's lifetime, specifically in April 2005, the Veteran's spouse was declared his legal guardian, due to mental incompetence.

In November 2006, the Veteran filed a claim for entitlement to service connection for bladder and bowel incontinence as secondary to service-connected diabetes mellitus type II.  In a July 2007 rating decision, the RO denied the Veteran's claim.  In August 2007, the Veteran filed a Notice of Disagreement, and in March 2008, the RO readjudicated the claim in a statement of the case.  The Veteran died soon thereafter; in April 2008 his surviving spouse filed a VA Form 9 as well as her claim for accrued benefits.  

From the above, it does not appear that the Veteran's spouse wishes to waive the RO's consideration of the Veteran's bladder and bowel incontinence claim for accrued benefits purposes.  A supplemental statement of the case which addresses the claim for accrued benefits purposes must be issued to the Appellant.

Accordingly, the case is REMANDED for the following action:

Review the entire claims file and readjudicate the Appellant's claims of entitlement to service connection for bladder and bowel incontinence as secondary to service-connected diabetes mellitus type II, for accrued benefits purposes only.  If the benefits sought on appeal remain denied, the Appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


